Wells, J.
It has been repeatedly held by this court that the tax upon a corporation under the St. of 1864, c. 208, was a tax upon the franchises of the corporation, and not upon its property. In the St. of 1865, c. 283, the intention of the legislature to lay the tax upon the corporate franchises appears even more obviously than in the St. of 1864. The petitioner does not point out any feature of the St. of 1865 which may operate to control that apparent intent, and give the statute the effect of imposing a property tax.
It is agreed that the computations and all the proceedings in levying the tax are correct and in conformity with the statute, unless the omission to make a deduction from the market value of the capital stock on account of the bonds of the United States held by the corporation shall be adjudged to be erroneous. But, as the aggregate valuation, upon which the tax is computed, is not a valuation of the property of the corporation, it does not include, as a component part of itself, the value of the bonds as property. No deduction of the value of such bonds is required, therefore, in order to arrive at the basis of the taxation contemplated by the statute ; nor by reason of their specific exemption from taxation by the Constitution and laws of the United States. No part of the tax is assessed upon the property of the corporation in these bonds, nor upon their property however held or invested. Petition dismissed.